Citation Nr: 0211765	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  98-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
service-connected shin splints with residuals of a tibial 
stress fracture of the left leg.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected shin splints with stress related changes of 
the tibia and fibula of the right leg.  

3.  Entitlement to a 10 percent rating based on multiple non-
compensable ratings pursuant to 38 C.F.R. § 3.324.  








REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1996 to May 
1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that granted service connection for shin splints with 
residuals of a stress fracture the left leg and for shin 
splints with stress related changes of the tibia and fibula 
of the right leg and assigned separated noncompensable 
rating, effective on June 1, 1997.  The RO also denied 
entitlement to a 10 percent evaluation for multiple 
noncompensable evaluations pursuant to 38 C.F.R. § 3.324.

This case was before the Board in July 1999 and July 2000 
when it was remanded for further development.  






FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected left leg shin splints with tibial 
stress fracture residuals are not shown to produce any 
limitation of motion or functional loss due to pain or bony 
or soft tissue abnormality; more than slight related muscle 
impairment is not demonstrated.  

3.  The service-connected right leg shin splints with stress 
related changes of the tibia and fibula are not shown to 
produce any limitation of motion or functional loss due to 
pain or any bony or soft tissue abnormality; more than slight 
related muscle impairment is not demonstrated.  

4.  The service-connected non-compensable disabilities are 
not shown to interfere with "normal employability."  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected shin splints 
with residuals of a tibial stress fracture of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.73 including Diagnostic Code 5311 (2001).  

2.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected shin splints 
with stress related changes of the tibia and fibula of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.73 including Diagnostic Code 5311 (2001).  

3.  The criteria for the assignment of a 10 percent rating 
based on multiple noncompensable disabilities have not been 
met.  38 C.F.R. § 3.324 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The veteran's service medical records show that she was 
treated for chronic bilateral shin splints and bilateral 
tibia stress fractures during service.

The veteran underwent a VA examination in September 1997.  
The veteran had complaints of having cramps and pain in the 
medial aspect of both tibias after about three hours of 
standing.  An examination of the right lower extremity 
revealed tenderness in the medial tibia approximately 20 
centimeters proximal to the medial malleolus, which was also 
tender.  

The veteran had no pain on passive stretch of the plantar 
fascia, "gastrocs," or soleus or with resistance of her 
"gastroc" soleus complex of her toes.  

An examination of the left tibia area also revealed 
tenderness on the tibia in the medial aspect about 12 
centimeters proximal from the medial malleolus.  There was 
also no pain on resistance of her toes or "gastroc" soleus 
complex and no pain on passive stretch.  The veteran's feet 
appeared normal with no pes planus or tenderness, normal 
sensation, good pulses and normal color.  

X-ray studies could not be taken due to the veteran's 
pregnancy.  The examiner diagnosed the veteran as having 
bilateral mild shin splints with no disability.  

The veteran underwent another VA examination in February 
2000.  The veteran had complaints of having intermittent pain 
confined to the legs, that was made worse with activity, and 
better with rest.  The examiner noted that the veteran's feet 
and ankles exhibited a normal range of motion, and muscle 
strength of the lower extremities was 5/5 in all joints.  

The veteran's sensation was intact to pin prick and light 
touch over the dermatomes of her knees and legs, and deep 
tendon reflexes were present and equal.  The veteran did not 
exhibit pain on palpation, edema or erythema of the lower 
extremities.  

The veteran also did not have pain on palpation of the shins.  
Her gait was non-antalgic without a limp, and she did not 
require the use of any assistive device.  The examiner noted 
that the veteran did not demonstrate any other focal 
neuromuscular deficits.  

In conclusion, after review of the claims file and 
examination, the examiner stated that clinically the veteran 
suffered from pain in both legs with no evidence of any 
significant focal, neuromuscular, or functional deficits.  He 
further stated that there was no evidence of any objective 
pain or functional loss and that her disability should not 
limit her functional ability.  

During the October 2000 VA examination, the veteran again 
complained of having pains in the lower legs from the knees 
to the ankles.  The examination revealed normal range of 
motion of her feet and ankles, and muscle strength from her 
knees to her ankles was 5/5, bilaterally.  Her sensation was 
intact to pinprick and light touch over the dermatomes of the 
lower extremities, and deep tendon reflexes were present and 
equal.  

The examiner reported that there was no evidence of bony or 
soft tissue abnormalities in the lower extremities, as well 
as no edema or erythema.  The veteran also exhibited no pain 
on palpation of the tibias or fibulas or muscle spasm of the 
lower extremities.  

The veteran's gait was non-antalgic without a limp and she 
did not require the use of any assistive device.  The 
examiner noted that the veteran did not demonstrate any other 
focal neuromuscular deficits.  

In closing, after review of the claims file and examination, 
the examiner stated that clinically the veteran had pain in 
the distal part of the lower extremities, from the knees to 
the ankles, with insufficient evidence to warrant a diagnosis 
of an acute or chronic problem in the lower extremities or 
residuals thereof.  

Furthermore, the examiner stated that he did not "see any 
likely impairment of industrial adaptability" and that "the 
disabilities do not interfere with normal employability."  
Finally, the examiner reported that the veteran exhibited no 
functional loss attributable to the service-connected 
disabilities based on the normal examination.  

X-ray studies following the examination that same month 
revealed that the lower extremities from the knees down 
exhibited no fractures, dislocations, or lytic or blastic 
disease.  The examiner stated that there was no significant 
arthropathy or effusions, and the soft tissues were normal.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the December 1997 Statement of 
the Case and March 2000 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and her 
representative have been advised of the law and regulations 
governing her claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent several VA examinations in 
conjunction with this appeal.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that she warrants a compensable rating 
for the service-connected bilateral shin splints with 
residuals of tibia stress fractures.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2001).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.   

The veteran is currently assigned noncompensable ratings for 
her service-connected disabilities pursuant to Diagnostic 
Code 5311.

Diagnostic Code 5311 addresses impairment of Muscle Group XI, 
i.e., the posterior and lateral crural muscles, and muscles 
of the calf.  Furthermore, the Code provides that the 
function of the muscles in Muscle Group XI is propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes, and flexion of the knee.  

Thus, injury to Muscle Group XI is rated as noncompensable 
when slight, 10 percent when moderate, 20 percent when 
moderately severe, and 30 percent when severe.  38 C.F.R. § 
4.73, Diagnostic Code 5311 (2001).  

After carefully reviewing the evidence, the Board concludes 
that the service-connected shin splints and residuals of a 
tibia stress fracture of the left leg and shin splints with 
stress related changes of the tibia and fibula of the right 
leg are not shown to warrant the assignment of a compensable 
rating for either lower extremity.  

In this regard, her service-connected disabilities are not 
shown to manifest more than a slight muscle abnormality for 
either leg.  During the VA examinations, the veteran 
exhibited normal range of motion and muscle strength.  Her 
sensation was intact, and deep tendon reflexes were present 
and equal.  Similarly, the September VA examiner stated that 
the veteran suffered from "mild shin splints with no 
disability."  

Although the veteran experienced bilateral tenderness on the 
medial tibia during the September 1997 VA examination, the 
veteran did not experience pain on passive stretch of the 
plantar fascia, "gastrocs," or soleus or with resistance of 
her "gastroc" soleus complex of her toes.  

Likewise, during the February and October 2000 examinations, 
the veteran did not exhibit pain on palpation, edema, or 
erythema of the lower extremities and did not suffer from any 
functional loss.  X-ray studies taken in October 2000 were 
also within normal limits.  Moreover, the examiner stated 
during the October examination that the veteran would 
experience no "likely impairment of industrial 
adaptability" and that the "disabilities would not 
interfere with employability."

Furthermore, the Board has considered the effect of pain in 
rating the veteran's service-connected disabilities.  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

From a functional point of view, it is clear that her 
complaints of pain cannot warrant the assignment of a 
compensable rating for either leg.  Even though the veteran 
had complaints of leg pain, physical examination was 
essentially normal.  

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and a compensable rating for the service-connected 
shin splints with residuals of tibial stress fractures of the 
left leg or the shin splints with stress related changes of 
the tibia and fibula of the right leg is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  

Finally, the veteran claims that she is entitled to a 10 
percent rating based on multiple noncompensable service-
connected disabilities.  However the regulations provide that 
when a veteran is suffering from two or more separate 
permanent service-connected disabilities that are of such 
character as to clearly interfere with normal employability, 
but are not found to be of compensable degree under the VA's 
Rating Schedule, the rating agency is authorized to apply a 
10 percent evaluation, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (2001).  

In the present case, service connection is in effect for two 
separate disabilities, each assigned a noncompensable rating.  
There is no evidence, however, that the veteran's service-
connected disabilities clearly interfere with normal 
employability.  In fact, the October 2000 VA examiner stated 
that he did not see "any likely impairment of industrial 
adaptability" and that "the disabilities do not interfere 
with normal employability."  



ORDER

An increased (compensable) rating for the service-connected 
shin splints with residuals of a tibia stress fracture of the 
left leg is denied.  

An increased (compensable) rating for the service-connected 
shin splints with stress related changes of the tibia and 
fibula of the right leg, is denied.  

A 10 percent rating based on multiple non-compensable ratings 
pursuant to 38 C.F.R. § 3.324, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

